RM-LHG Document 128 Filed 05/27/21 Page 1 of 5 PagelD: 2271
ior skew ea ctesh cic}. (mis (elim WATT A MT AEE Page 1 of 5 PagelD: 2266

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

STATE OF MINNESOTA, by its
Attorney General Keith Ellison, Case No. 3:18-cv-14999(BRM)(LHG)

Plaintiff,
v.
SANOFI-AVENTIS U.S. LLC, et al.,

Defendants.

 

 

AMENDED CASE MANAGEMENT ORDER:
SCHEDULE
Case 3:18-cv-14999-BRM-LHG Document 128 Filed 05/27/21 Page 2 of 5 PagelD: 2272
Case 3:18-cv-14999-BRM-LHG Document 127-1 Filed 05/26/21 Page 2 of 5 PagelD: 2267

As ordered by the Court, the following case management provisions shall govern the

litigation of this action:

I. GENERAL DISCOVERY GUIDELINES

 

 

 

TOPIC GUIDELINE
Limitations on Discovery shall not deviate from the limitations set forth in Federal
discovery. Rule of Civil Procedure 26 and the Local Rules, except as described
below.
Interrogatories The parties agree that (i) all of defendants’ responses to plaintiffs’

interrogatories in Jn re Insulin Pricing Litigation, 17-cv-699 shall be
served upon the State of Minnesota at the same time the responses are
served upon the plaintiffs in Jn re Insulin Pricing Litigation, 17-cv-
699, and (ii) the Court should permit the State of Minnesota to
propound an additional 15 interrogatories per defendant.

The parties agree that the Court should permit defendants to propound
25 interrogatories to the State of Minnesota.

These limits shall not apply to contention interrogatories, on which the
parties will meet-and-confer before propounding regarding the number
of interrogatories and any other needed limitations.

 

 

Requests for No limits, except as otherwise provided for by Federal and Local
Admissions Rules.
Productions The parties agree that:

(i) all of plaintiffs’ requests for production served in Jn re Insulin
Pricing Litigation, 17-cv-699 (“Insulin Pricing RFPs’’) shall be
deemed served on defendants by the State of Minnesota in this action,
including plaintiffs’ first and second requests for production, which
shall be deemed served by the State of Minnesota on defendants in this
action as of July 1, 2020.

(ii) defendants’ responses, objections, and productions of documents to
the Insulin Pricing RFPs shall be served upon the State of Minnesota
in this action at the same time that they are served upon the plaintiffs in
In re Insulin Pricing Litigation, 17-cv-699, except that all responses,
objections, and productions of documents made prior to July 1, 2020 in
In re Insulin Pricing Litigation, 17-cv-699 shall be served upon and
produced to the State of Minnesota on July 1, 2020; and

(iii) nothing in this case management order shall alter the State of
Minnesota’s ability to serve requests for production pursuant to Fed. R.
Civ. P. 34 in this action, nor alter provision 7.1 of the Confidentiality

 

 

 

 
Case 3:18-cv-14999-BRM-LHG Document 128 Filed 05/27/21 Page 3 of 5 PagelD: 2273
ase 3:18-cv-14999-BRM-LHG Document 127-1 Filed 05/26/21 Page 3 of 5 PagelD: 2268

 

 

 

Order (ECF No. 299) in In re Insulin Pricing Litigation, 17-cv-699,
which permits the State of Minnesota to access and use all materials
produced to plaintiffs in In re Insulin Pricing Litigation, 17-cv-699, in
furtherance of its prosecution of this action.

 

 

Il. SCHEDULE!

 

OLD DATE

NEW DATE

EVENT

 

July 1, 2020

Fact discovery began.

 

July 1, 2020

The parties served initial disclosures under
Rule 26.

 

July 1, 2020

Parties served initial Rule 34 requests for
production.

 

July 1, 2020

Deadline for parties to meet and confer
regarding the preservation and production of
electronically stored information (“ESI”) and
to submit to the Court an ESI protocol.

 

July 10, 2020

Defendants’ deadline to file motions to
dismiss, returnable Aug. 3, 2020.

 

July 22, 2020

Parties in this action and Jn re Insulin Pricing
Litigation, 17-cv-699 submit a deposition
protocol governing both actions, including
protocol on showing highly confidential
documents to witnesses, or briefing as to
disagreement.

 

March 8, 2021

Deadline to provide initial deponent list
pursuant to Section III(5) of the deposition
protocol.

 

April 20, 2021

No change

Parties certify that production of documents
responsive to discovery requests is
substantially complete.

 

April 20, 2021

 

No change

 

 

Deadline to amend pleadings. No depositions
shall commence prior to this date.

 

 

' The parties reserve the right to seek modifications of the schedule, including the deadlines for substantial
completion of document productions, including based on developments in the COVID-19 pandemic.

 
Case 3:18-cv-14999-BRM-LHG Document 128 Filed 05/27/21 Page 4 of 5 PagelD: 2274
Case 3:18-cv-14999-BRM-LHG Document 127-1 Filed 05/26/21 Page 4 of 5 PagelD: 2269

 

March 19, 2021 No change Deadline to propound requests for production.
The parties will meet-and-confer before
propounding additional requests for production
after the substantial completion deadline
regarding reasonable, limited, and targeted
requests.

 

October 19, 2021 No change Fact discovery closes, except as to the seven
Minnesota agencies on which Defendants
issued Rule 45 subpoenas.” This does not
preclude data discovery, including related
depositions, of third parties at a later date as
needed for expert merits reports.

 

October 19, 2021 January 19, 2022 Fact discovery closes as to the seven
Minnesota agencies on which Defendants
issued Rule 45 subpoenas. This does not
preclude data discovery, including related
depositions, of third parties at a later date as
needed for expert merits reports.

 

21 days after the Court’s | No change Parties to submit a schedule for merits expert
decision certifying or reports, Rule 56 and Daubert motions, and
declining to certify the trial.

class in Jn re Insulin
Pricing Litigation, No.
17-cv-699 (D.N.J.)

 

 

 

 

 

 

? Defendants issued Rule 45 subpoenas on the following Minnesota state agencies: (1) Department of
Administration; (2) Department of Commerce; (3) Department of Corrections; (4) Department of Health; (5)
Department of Human Services; (6) Department of Management and Budget; and (7) Department of Health.
Defendants reserve the right to argue that the Minnesota agencies are not third parties.

> Although the parties intend to coordinate discovery in this action and In re Insulin Pricing Litigation to the
greatest extent practicable, the State reserves the right to seek an extension to the deadline to complete fact
discovery on Defendants to the extent there are issues in this action that require additional time to complete.
Defendants agree not to unreasonably withhold their consent to a request for such an extension. Further, any
extension to the close of the October 19, 2021 discovery deadline in Jn re Insulin Pricing Litigation shall apply to
this deadline. Finally, the parties reserve the right to seek to extend this discovery deadline if warranted by
discovery on the Minnesota agencies that occurs after October 19, 2021.
Case 3:18-cv-14999-BRM-LHG Document 128 Filed 05/27/21 Page 5 of 5 PagelD: 2275
Case 3:18-cv-14999-BRM-LHG Document 127-1 Filed 05/26/21 Page 5 of 5 PagelD: 2270

SO ORDERED.

Dated: May a7 , 2021 ky lez

Hon. Dennis M. Cavanaugh¢Rét.)
Special Master
